


113 HR 3240 : Regulation D Study Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3240
		IN THE SENATE OF THE UNITED STATES
		December 3, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To instruct the Comptroller General of the United States to study the impact of Regulation D, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Regulation D Study Act.
		2.Government Accountability Office study
			(a)StudyThe Comptroller General of the United States shall conduct a comprehensive study on the impact on
			 depository institutions, consumers, and monetary policy of the requirement
			 that depository institutions maintain reserves in accordance with
			 subsections (b) and (c) of section 19 of the Federal Reserve Act (12
			 U.S.C. 461) and Regulation D (12 CFR 204).
			(b)Matters To be studiedIn conducting the study under this section, the Comptroller General shall include the following:
				(1)An historic review of how the Board of Governors of the Federal Reserve System has used reserve
			 requirements to conduct United States monetary policy, including
			 information on how and when the Board of Governors has changed the
			 required reserve ratio.
				(2)The impact of the maintenance of reserves on depository institutions, including the operational
			 requirements and associated costs.
				(3)The impact on consumers in managing their accounts, including the costs and benefits of the
			 reserving system.
				(4)Alternatives the Board of Governors may have to the maintenance of reserves to effect monetary
			 policy.
				(c)ConsultationIn conducting the study under this section, the Comptroller General shall consult with credit
			 unions and community banks.
			(d)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall
			 submit to Congress a report containing—
				(1)the results of the study conducted pursuant to this section; and
				(2)any recommendations based on such study.
				Passed the House of Representatives December 2, 2014.Karen L. Haas,Clerk
